DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 10
Claims 3 and 10 recites the limitation “wherein a first recessed surface is formed on a side of an operation element disposed at an end part of the shaft body of the bending operation lever” in Lines 8-9, however it’s not clear within the claim whether the first projected surface is part of the first projected part or the operation element.  Additionally, the recitation of “formed on a side of an operation element” is not descriptive regarding how to define what the “side of an operation element” entails.   Appropriate correction is required.
Claims 3 and 10 recites the limitation “wherein a first recessed surface is formed on a side of an operation element disposed at an end part of the shaft body of the bending operation lever” in Lines 8-9, however it’s not clear within the claim whether the first projected surface is part of the first projected part or the operation element.  Additionally, the recitation of “formed on a side of an operation element” is not descriptive regarding how to define what the “side of an operation element” entails.   Appropriate correction is required.
Claims 3 and 10 recites the limitation “wherein a second recessed surface located on the side of the operation element relative to the first recessed surface that is formed on the side of the operation element” in Lines 11-13, however it’s not clear within the claim whether the second recessed surface is part of the second recessed part or the operation element.  Additionally, the recitation of “formed on a side of an operation element” is not descriptive regarding how to define what the “side of an operation element” entails.   Appropriate correction is required.
Claims 3 and 10 recites the limitation “wherein a second projected surface located on the side of the operation element relative to the first projected surface that is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koitabashi (JP 2008-036355A).

In regard to claim 1, Koitabashi discloses a bending operation mechanism of an endoscope (Fig. 6), comprising:
(61) being tilted to bend a bending part (14) disposed at an insertion unit (10) of the endoscope (2, Fig. 6); and
a seal unit (the seal unit comprises the tubular member and sheet-shaped elastic member in annotated Fig. 6 below) being externally mounted on a shaft body of the bending operation lever and includes a tubular member having stiffness into which the shaft body being fitted therethrough and wherein a sheet-shaped elastic member being molded integrally with the tubular member (see annotated Fig. 6 below, the tubular member and sheet-shaped elastic member are integrally connected and capable of being molded together) and
wherein the sheet-shaped elastic member includes
a stationary part being attached to an outer circumference of the tubular member in a circumferential manner along a longitudinal axis direction of the tubular member (see annotated Fig. 6 below), and 
an extending part that extends from an outer circumference of the stationary part to outside of the stationary part in a radial direction into a shape of a circle substantially concentric with the stationary part (see annotated Fig. 6 below) and wherein a region that extends from the outer circumference of the stationary part extends with a predetermined angle (see annotated Fig. 6 below shows a region of the extending part extending from an outer circumference of the stationary part at an angle).


    PNG
    media_image1.png
    946
    744
    media_image1.png
    Greyscale

In regard to claim 2, Koitabashi teaches wherein the predetermined angle is an angle between an axis that is orthogonal to the outer circumference of the stationary part and is parallel to the radial direction and a surface on a side of an operation element disposed at an end part of the shaft body of the bending operation lever in the region extending from the outer circumference of the stationary part and wherein the angle is set to be from -30° to +10° (the predetermined angle is 0° from an axis that is orthogonal to the outer circumference of the stationary part as shown in annotated Fig. 6 above).

In regard to claim 8, Koitabashi teaches bending operation mechanism of an endoscope (Fig. 6), comprising:
a bending operation lever (61,62) including a shaft body (61) and an operation element (62) wherein the operation element being disposed at an end part of the shaft body (Fig. 6), the bending operation lever being configured to bend a bending part (14) disposed at an insertion unit (10) of the endoscope (2, Fig. 6); and
a seal unit (the seal unit comprises the tubular member and sheet-shaped elastic member in annotated Fig. 6 below) being externally mounted on the shaft body and including a tubular member and a sheet-shaped elastic member, the shaft body being fitted in the tubular member, the sheet-shaped elastic member being molded integrally with the tubular member (see annotated Fig. 6 below, the tubular member and sheet-shaped elastic member are integrally connected and capable of being molded together),
wherein the sheet-shaped elastic member includes
a stationary part attached to an outer circumference of the tubular member along a longitudinal axis direction of the tubular member (see annotated Fig. 6 below), and
an extending part extending from an outer circumference of the stationary part to outside of the stationary part in a radial direction (see annotated Fig. 6 below), the extending part being a shape of a circle substantially concentric with the stationary part (see annotated Fig. 6 below), and the extending part including a region that extends from the outer circumference of the stationary part with a predetermined angle (see annotated Fig. 6 below shows a region of the extending part extending from an outer circumference of the stationary part at an angle).

    PNG
    media_image1.png
    946
    744
    media_image1.png
    Greyscale

In regard to claim 9, Koitabashi teaches wherein the predetermined angle is an angle between an axis and a surface, the axis being orthogonal to the outer circumference of the stationary part and being parallel to the radial direction, the surface being on a side of the operation element in the region, and the angle is set to -30° to +10° (the predetermined angle is 0° from an axis that is orthogonal to the outer circumference of the stationary part as shown in annotated Fig. 6 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koitabashi (JP 2008-036355A) in view of Hosaka (JP 2013-052078 A).

In regard to claims 3 and 10, Koitabashi teaches wherein the extending part includes
a first recessed part that forms the region extending from the outer circumference of the stationary part and wherein a first recessed surface is formed on a side of an operation element (62) disposed at an end part of the shaft body of the bending operation lever (see annotated Fig. 6 below),
a first projected part located outside the first recessed part in the radial direction and wherein a first projected surface is formed on the side of the operation element (see annotated Fig. 6 below),
a locked part located outside the second projected part in the radial direction disposed at an outer circumferential edge part as an extension end of the extending part and is locked to an operation unit of the endoscope (see annotated Fig. 6 below).



    PNG
    media_image2.png
    790
    689
    media_image2.png
    Greyscale

Koitabashi is silent with respect to a second recessed part located outside the first projected part in the radial direction and wherein a second recessed surface located on the side of the operation element relative to the first recessed surface that is formed 
Hosaka teaches an analogous bending mechanism for an endoscope (1, Fig. 1).  The bending mechanism comprises a joystick (21) with an elastic cover disposed between the joystick (21) and a housing of the operation part (20).  The elastic cover includes a first recessed part, a second recessed part, a first projected part and a second projected part (see annotated Fig. 2 below).  

    PNG
    media_image3.png
    731
    885
    media_image3.png
    Greyscale

	It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the extended part of Koitabashi to incorporate the second recessed part and second projected part as taught by Hosaka as a matter of design choice to provide the extended part with desired flexibility and tactile feel when operating the joystick.  There being no unexpected results in modify the extended part of Koitabashi to include the additional projected and recessed parts of Hosaka.
In regard to claims 4 and 11, Koitabashi teaches wherein the first recessed part includes a wall thickness that becomes larger as a position gets closer to the stationary part (see annotated Fig. 6 below).

    PNG
    media_image4.png
    782
    726
    media_image4.png
    Greyscale

In regard to claims 5-7, Hosaka teaches wherein the first recessed part and the first projected part are connected by a first inclined surface and an inclination angle being set from 10° to 70° of the first inclined surface with respect to an axis that is orthogonal to the outer circumference of the stationary part and is parallel to the radial direction (annotated Fig. 2 below shows the inclination angle of the first inclined surface would be in the range of 10 to 70°), wherein the first projected part and the second recessed part are connected by a second inclined surface and an inclination angle being set from 10° to 70° of the second inclined surface with respect to an axis that is orthogonal to the outer circumference of the stationary part and is parallel to the radial direction (annotated Fig. 2 below shows the inclination angle of the second inclined surface would be in the range of 10 to 70°), wherein the second recessed part and the second projected part are connected by a third inclined surface and an inclination angle being set from 10° to 70° of the third 20 inclined surface with respect to an axis that is orthogonal to the outer circumference of the stationary part and is parallel to the radial direction is set to 10° to 70° (annotated Fig. 2 below shows the inclination angle of the third inclined surface would be in the range of 10 to 70°).

    PNG
    media_image5.png
    554
    741
    media_image5.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	April 16, 20210